DETAILED ACTION
This action is made FINAL in response to the amendments filed on 2/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 -5, 7, 15 – 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pescianschi (US 2016/0283842) in view of Lightowler (US 2007/0022063).
As to claim 1, Pescianschi teaches a machine readable storage medium containing program code that when processed by a processor causes a method to be performed (paragraph [0003]...in machine learning, the term "neural network" generally refers to software and/or computer architecture, i.e., the overall design or structure of a computer system or a microprocessor, including the hardware and software required to run it), the method comprising:
applying a first range of values (paragraph [0074]...a value range that lies between -.infin. and +.infin.... the range of the input values may depend on a set of training images) for a circuit paragraph [0068]...the values of synaptic weights 16 are commonly represented using electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameter ; paragraphs [0150]...including selection of parameters of the input signals to be used for training) of a software model (paragraph [0148]...p-net 100 software emulation) of a compute-in- memory (CIM) circuit (paragraph [0225]...the described embodiments of the p-net 100 training without loss of information allow creating a p-net memory with high capacity and reliability. Such memory can be used as a high-speed computer memory of large capacity providing greater speed) and applying a first set of input values (paragraph [0078]...in the p-net 100 the input values of the input signal 104 only change in the process of general network setup) for a neural network (paragraph [0078]...the p-net 100) to the software model of the CIM circuit for each of the values, wherein the circuit parameter is a manufacturing related parameter (Examiner’s Note: Pescianschi teaches paragraph [0068] that the values of synaptic weights 16 are commonly represented using electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameter. It would be very obvious that resistance, conductivity, magnetic, and/or capacitances values change depend on how the user manufactures the die).
applying combinations of weight values (paragraph [0077]...modify respective corrective weight values using the determined deviation 128) for the neural network to the software model of the CIM circuit and applying a second set of input values (paragraph [0088]...input images 106) for the neural network to the software model of the CIM circuit for each of the combinations, the software model of the CIM circuit including a selected one of the circuit parameter values (paragraph [0115]...selection of parameters and settings of the p-net 100 is provided with a series of targeted experiments);
repeatedly applying selected circuit parameter values and selected combinations of weight values to the software model of the CIM circuit with corresponding sets of paragraph [0008]...desired output signal value) generated by the software model of the CIM circuit in response are sufficiently within range of corresponding output values of the neural network (paragraph [0070]...cycle is repeated until the difference between the obtained neuron output image (I.sub.1-I.sub.m) and the desired output image O.sub.n is determined to be less than some predetermined error ; paragraph [0118]...if the required training time for an accurate result is deemed excessive, training with an increased number of intervals, can be evaluated for its effect on training time. If, as a result, the training time was reduced, the increase in the number of intervals can be repeated until desired training time is obtained without a loss of required accuracy. If the training time grows with increasing number of intervals instead of being reduced, additional training can be performed with reduced number of intervals. If the reduced number of intervals results in reduced training time, the number of intervals could be further reduced until desired training time is obtained).
Pescianschi  fails to explicitly show/teach the circuit parameter is a manufacturing related parameter (that can vary from semiconductor chip die to semiconductor chip die.
However, Lightowler teaches he circuit parameter is a manufacturing related parameter that can vary from semiconductor chip die to semiconductor chip die (Lightowler paragraph [0011]...a charge based approach to implementation was suggested in "A Charge-Based On-Chip Adaptation Kohonen Neural Network" which claims that such an approach would lead to low power dissipation and compact device configurations. The approach uses switched capacitor circuits to store the weights and the adaptive weight synapses used utilises parasitic capacitances between two adjacent gates of the switched capacitor circuit to determine the learning rate. This will give a fixed learning rate, which will be different for each device manufactured due to the difficulties in manufacturing such components to exactly the same parameters from device to device. Weight integrity is also a potential problem area because, as with most analogue implementations of neural networks, weight values are stored by capacitors which have difficulty maintaining the charge held, and consequently the weight value. The authors of this paper attempt to address this issue but, for weights not being updated during a cycle, they simply regarded it as a forget effect. Unfortunately, as the number of neurons on the device increases, so too does the common node parasitic capacitance. This will require the size of the storage electrode of each neuron to be increased as network size increases to compensate).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Pescianschi’s circuit parameter is a manufacturing related parameter (that can vary from semiconductor chip die to semiconductor chip die, as in Lightowler, for the purpose having a fixed learning rate for each die and having low power dissipation and compact device configurations.  

As to claim 2, Pescianschi teaches the machine readable storage medium (paragraph [0003]...in machine learning, the term "neural network" generally refers to software and/or computer architecture, i.e., the overall design or structure of a computer system or a microprocessor, including the hardware and software required to run it) wherein the circuit parameter (paragraph [0068]...electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameters) includes any of:s
a coefficient for determining a current source’s current;
a capacitance;
an offset voltage;
a resistance;
an inductance;
an amplifier gain (paragraph [0020]...differential amplifier); 
an amplifier offset (paragraph [0020]...differential amplifier);
coefficients of a piecewise model;

coefficients of a SPICE model.

As to claim 3, Pescianschi teaches the machine readable storage medium (paragraph [0003]...in machine learning, the term "neural network" generally refers to software and/or computer architecture, i.e., the overall design or structure of a computer system or a microprocessor, including the hardware and software required to run it) wherein the applying a first range of values (paragraph [0074]...a value range that lies between -.infin. and +.infin.... the range of the input values may depend on a set of training images) for a circuit parameter (paragraph [0068]...the values of synaptic weights 16 are commonly represented using electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameter ; paragraphs [0150]...including selection of parameters of the input signals to be used for training) of a software model (paragraph [0148]...p-net 100 software emulation) of a CIM circuit (paragraph [0225]...the described embodiments of the p-net 100 training without loss of information allow creating a p-net memory with high capacity and reliability. Such memory can be used as a high-speed computer memory of large capacity providing greater speed) further comprises applying different combinations of values for more than one circuit parameter of the software model of the CIM circuit (paragraph [0068]...the values of synaptic weights 16 are commonly represented using electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameters)

As to claim 4, Pescianschi teaches the machine readable storage medium (paragraph [0003]...in machine learning, the term "neural network" generally refers to software and/or computer architecture, i.e., the overall design or structure of a computer system or a microprocessor, including the hardware and software required to run it) wherein the method further comprises paragraph [0074]...the range of the input values may depend on a set of training images. In the simplest case, the range input values could be the difference between the smallest and largest values of input signals for all training images. For practical reasons, the range of the input values may be limited by eliminating input values that are deemed too high. For example, such limiting of the range of the input values may be accomplished via known statistical methods for variance reduction, such as importance sampling. Another example of limiting the range of the input values may be designation of all signals that are lower than a predetermined minimum level to a specific minimum value and designation of all signals exceeding a predetermined maximum level to a specific maximum value) for a configurable circuit parameter setting of the CIM circuit to the software model of the CIM circuit, selecting one of the configurable circuit parameter settings (paragraph [0115]...selection of parameters and settings of the p-net 100 is provided with a series of targeted experiments) and configuring the CIM circuit with the selected one of the settings (paragraph [0076]...Each neuron 116 is configured to add up or sum the corrective weight values of the corrective weights 112 selected from each synapse 118 connected to the respective neuron 116 and thereby generate and output a neuron sum 120, otherwise designated as .SIGMA.n).

As to claim 5, Pescianschi teaches the machine readable storage medium (paragraph [0003]...in machine learning, the term "neural network" generally refers to software and/or computer architecture, i.e., the overall design or structure of a computer system or a microprocessor, including the hardware and software required to run it)
wherein the method is performed to port (paragraph [0241]...appropriate memristor functionality can be achieved via an actual memristor device, software or physical emulation thereof. In operation of the p-net 100 at low voltage potential, memristor can operate as a simple resistor) the software implementation (paragraph [0148]...p-net 100 software emulation) of the neural network to the CIM circuit (paragraph [0225]...the described embodiments of the p-net 100 training without loss of information allow creating a p-net memory with high capacity and reliability. Such memory can be used as a high-speed computer memory of large capacity providing greater speed).
	
	As to claim 7, Pescianschi teaches the machine readable storage medium wherein the method wherein the method is performed in response to a voltage change of the CIM circuit (paragraph [0241]...a memristor is a variable resistor with resistance controlled by an electrical current in a circuit, or by an electrical potential or an electric charge. Appropriate memristor functionality can be achieved via an actual memristor device, software or physical emulation thereof. In operation of the p-net 100 at low voltage potential, memristor can operate as a simple resistor).

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 



Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pescianschi (US 2016/0283842) in view of Handschuh et al (US 2009/0300312).
As to claim 6, Pescianschi teaches the machine readable storage medium wherein the method wherein the method is performed in response to a voltage change of the CIM circuit (paragraph [0241]...a memristor is a variable resistor with resistance controlled by an electrical current in a circuit, or by an electrical potential or an electric charge. Appropriate memristor functionality can be achieved via an actual memristor device, software or physical emulation thereof. In operation of the p-net 100 at low voltage potential, memristor can operate as a simple resistor).
Pescianschi fails to explicitly show/teach that the machine readable storage medium wherein the method is performed in response to a temperature change of the CIM circuit.
However, Handschuh et al teaches a machine readable storage medium  (paragraph [0099]...any other medium which can be used to store the desired information and which can be accessed by electronic device 1000) wherein the method is performed in response to a temperature change of the CIM circuit (paragraph [0033]...predetermined reset criteria can relate to, for example, type of memory; expected value or range of values of security-related attributes (e.g., expected value of range of values for temperature level associated with the memory component 102, expected value of range of values for voltage level associated with the memory component 102).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Handschuh et al’s method ro be performed in response to a temperature change of the CIM circuit, as in Handschuh et al, for the purpose of increase efficiency. 

Claim 19 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive. 
Pescianschi teaches the circuit parameter is a manufacturing related parameter (Examiner’s Note: Pescianschi teaches paragraph [0068] that the values of synaptic weights 16 are commonly represented using electrical resistance, conductivity, voltage, electric charge, magnetic property, or other parameter. It would be very obvious that resistance, conductivity, magnetic, and/or capacitances values change depend on how the user manufactures the die).
Pescianschi fails to explicitly show/teach the circuit parameter is a manufacturing related parameter (that can vary from semiconductor chip die to semiconductor chip die.
However, Lightowler teaches he circuit parameter is a manufacturing related parameter that can vary from semiconductor chip die to semiconductor chip die (Lightowler paragraph [0011]...a charge based approach to implementation was suggested in "A Charge-Based On-Chip Adaptation Kohonen Neural Network" which claims that such an approach would lead to low power dissipation and compact device configurations. The approach uses switched capacitor circuits to store the weights and the adaptive weight synapses used utilises parasitic capacitances between two adjacent gates of the switched capacitor circuit to determine the learning rate. This will give a fixed learning rate, which will be different for each device manufactured due to the difficulties in manufacturing such components to exactly the same parameters from device to device. Weight integrity is also a potential problem area because, as with most analogue implementations of neural networks, weight values are stored by capacitors which have difficulty maintaining the charge held, and consequently the weight value. The authors of this paper attempt to address this issue but, for weights not being updated during a cycle, they simply regarded it as a forget effect. Unfortunately, as the number of neurons on the device increases, so too does the common node parasitic capacitance. This will require the size of the storage electrode of each neuron to be increased as network size increases to compensate).
Therefore, Pescianschi’s in view of Lightowler shows all the limitations as claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128